PER CURIAM.
This is an appeal from a judgment rendered non obstante veredicto. Appellant’s brief contains two points asserting that there was evidence adduced upon the trial supporting the answers of the jury to the special issues submitted and consequently the court erred in rendering judgment non obstante veredicto.
The statement of facts in this case was stricken upon motion of appellee. 266 S.W.2d 238. Without a statement of facts, appellant’s points disclose no reversible error and the judgment is accordingly affirmed.